Citation Nr: 0943031	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-11 371	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to February 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from February 
2006, March 2007, and January 2008 rating decisions of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2008, an informal 
conference was held before a Decision Review Officer (DRO) at 
the RO.  In January 2009, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  At the Travel 
Board hearing, the Veteran sought, and was granted, a 90 day 
abeyance period for the submission of additional evidence.  
38 C.F.R. § 20.709.  The Veteran submitted additional 
evidence with a waiver of initial Agency of Jurisdiction 
(AOJ) consideration both in March 2009 and September 2009.  
In May 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).

The Veteran had also initiated an appeal of the denial of 
service connection for post-traumatic stress disorder.  
However, in August 2007, he withdrew such claim; 
consequently, that matter is not before the Board.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2. Tinnitus was not noted in service; the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein.



CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  July 2006, October 2007, March 2008, and August 
2008 letters explained the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  A March 
2006 letter also informed the appellant of disability rating 
and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in February 2007 and October 2008.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

The Veteran's DD 214 reflects that he served as an electric 
power line specialist in the U.S. Air Force.  Service 
personnel records show that his duties as an electric power 
line specialist included directing and performing maintenance 
on all runway, taxiway, and approach lighting for the 
airdrome system.  

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses relating to hearing loss or tinnitus.  
A clinical evaluation of the ears at the time of his 
September 1969 service entrance examination was normal.  
Audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
15
5
0
0
15
20
Left 
Ear
20
25
10
5
10
10

On October 1973 service separation examination, a clinical 
evaluation of the ears was normal.  Audiometry revealed 
puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
5
10
5
5
20
15
Left 
Ear
10
5
5
10
10
15

On February 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
50
50
LEFT
10
20
45
65
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left.  The 
Veteran reported that he first noticed hearing loss in the 
1970s, and that it had grown progressively worse since then.  
He also reported having periodic, non-localizing tinnitus 
that occurred a few times a month.  He related his hearing 
loss to his service, noting that he was exposed to noise 
trauma while repairing airfield lighting and working on 
flight lines.  Moderate high frequency SNHL in the right ear 
and moderately severe SNHL in the left ear were diagnosed.  
The examiner reviewed the Veteran's claims file, including 
his STRs, and opined that his hearing loss was "not caused 
as a result of noise exposure while in the military since his 
hearing was normal upon discharge and there was no evidence 
of a hearing loss within a year of discharge."  

April 2007 to November 2007 VA outpatient treatment records 
show that the Veteran has a history of hearing loss and uses 
a hearing aid.  He also received periodic treatment for his 
hearing loss.  They are silent as to complaints of tinnitus.

On October 2008 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
55
60
LEFT
10
25
50
60
60

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  The Veteran complained of progressively 
worsening hearing loss since the 1970s and intermittent 
tinnitus.  He reported in-service noise exposure while 
working on flight lines and repairing airfield lighting; 
hearing protection was worn at times.  He denied any 
postservice noise exposure, stating that he worked for the 
postal services facility management.  Moderate to moderately 
severe SNHL was diagnosed.  The examiner reviewed the 
Veteran's claims file, including his STRs, and noted that his 
hearing was within normal limits at the time of his 
separation from service, and that he did not have any 
complaints of hearing loss or tinnitus in service.  As there 
was also no documentation of any hearing loss within one year 
from discharge from the Veteran's service, the examiner 
opined that the Veteran's hearing loss and tinnitus were 
"not related to military service."  

At the January 2009 Travel Board hearing, the Veteran 
testified that he first sought medical treatment for his 
bilateral hearing loss about five or six years prior, at 
which time he was advised he needed hearing aids.

In a March 2009 letter, the Veteran's private 
otolaryngologist, Dr. A.J.F., enclosed a March 2009 
audiometric report and noted that it showed the Veteran had 
bilateral severe high frequency notch with speech 
discrimination scores of 76 percent in the right ear and 84 
percent in the left ear.  He then noted that the Veteran had 
been exposed to constant jet engine noises while in service, 
and opined, "During [the Veteran's] military service he 
developed hearing loss and bilateral tinnitus which have 
worsened with time and now interfere with his ability to 
communicate and sleep . . . There is no question that his 
hearing loss and tinnitus are directly related to his 
military experience and noise exposure."

To resolve the matter of the etiology of the Veteran's 
bilateral hearing loss and tinnitus, the Board sought a VHA 
advisory opinion from an otolaryngologist.  In opinions dated 
in June 2009 and August 2009, a VA staff otolaryngologist 
opined that, based upon the factual evidence of record, he 
could not relate the Veteran's hearing loss or tinnitus to 
his service.  The VHA consultant noted that the Veteran 
worked on a flight line in service and observed that this 
could lead to lead to hearing loss and tinnitus, as previous 
high noise exposure could lead to later SNHL and tinnitus 
similar to what the Veteran had.  However, his service 
separation audiogram showed no evidence of hearing loss and 
there were no claims of hearing loss or tinnitus at that 
time.  In reviewing the record, the VHA consultant found that 
the Veteran did have additional postservice noise exposure 
while working in a metal fabrication area, and possibly while 
working in landscaping and in a distribution center of the 
postal service.  Therefore, in his opinion, the Veteran's 
"hearing loss and tinnitus [were] not due to his military 
service exposure but at least better than 50% probability 
[they were] related to his non-military related exposure 
after leaving the military service."  

In a September 2009 statement, the Veteran stated that his 
most significant noise exposure was in the military.  He 
explained that when he worked in the metal fabrication 
business, he worked in a separate laser room and was not 
exposed to much noise.  As for his tenure in the landscaping 
business, his duties were limited to working as a mechanic 
and fixing lawn mowers and other related equipment.  
Similarly, when he worked in the postal distribution center, 
he worked in maintenance.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system, to include SNHL), service connection may 
be established on a presumptive basis if they are manifested 
to a compensable degree in a specified period of time 
postservice (one year for organic diseases of the nervous 
system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Based upon his duties as an electric 
power line specialist stationed along flight lines in 
service, it is likely (and not in dispute) that he was 
exposed to some noise trauma in service.  What he must still 
show to establish service connection for his bilateral 
hearing loss is that it is related to the noise trauma in 
service.  

Significantly, the Veteran's STRs, including his service 
separation examination report, do not mention hearing loss.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted, is not warranted.  As there is no competent 
evidence that SNHL was manifested in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as 
an organic disease of the nervous system).  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
his claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim 
consists of the March 2009 letter from Dr. A.J.F. who opined 
that his hearing loss was "directly related to his military 
experience and noise exposure."  Dr. A.J.F.'s opinion was 
based on information/history he obtained from the Veteran.  
In LeShore v. Brown, 8 Vet. App. 405 (1995), the United 
States Court of Veterans Appeals (Court) held that a medical 
opinion based solely upon an unsubstantiated history as 
related by a veteran is not accepted as a credible medical 
opinion.  Therefore, Dr. A.J.F.'s March 2009 opinion is 
entirely speculative in nature and without probative value.  
This is particularly true given his statement that the 
Veteran developed hearing loss and tinnitus "during" his 
military service.  Significantly, the Veteran's STRs and 
service separation physical examination report are silent for 
hearing loss and tinnitus.  

In contrast, the VHA consultant's June 2009 and August 2009 
opinions contained a rationale for the opinions provided.  He 
gave consideration to the etiology of the Veteran's hearing 
loss, and noted both that the Veteran's separation physical 
examination was silent for hearing loss, and that record 
indicated that he was exposed to some level of postservice 
occupational noise.  For these reasons, it was the VHA 
consultant's opinion that the Veteran's hearing loss was not 
related to his service, and to the noise exposure therein, 
but had a greater probability of being related to his 
postservice noise exposure.  
In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VHA consultant's opinion as it 
contained a complete description of the hearing loss 
disability, included a rationale for the opinions provided, 
was based on a more accurate and complete factual background, 
and considered several possible alternatives for the etiology 
of the Veteran's hearing loss, including in-service and 
postservice noise exposure and remoteness of time from 
service when the disability began.

The Veteran's own statements relating his hearing loss 
disability to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  It is also noteworthy that, at the January 2009 
Travel Board hearing, the Veteran testified that he did not 
seek medical treatment for hearing loss until 2003 or 2004.  
Such a lengthy time interval between service and the first 
clinical notation of complaints or symptoms associated with 
the disability at issue is, of itself, also a factor for 
consideration against a finding that any current disability 
is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).

As the Board has concluded that the June 2009 and August 2009 
opinions from the VHA consultant have more probative value 
than the March 2009 private opinion from Dr. A.J.F., the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.  In such a situation, the benefit of the 
doubt doctrine does not apply, and the claim must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as such 
disability was noted on VA audiological evaluation.  As was 
noted above, it is also not in dispute that he likely was 
exposed to some noise trauma in service.  What he must still 
show to establish service connection for tinnitus is that it 
is related to his service/noise exposure therein.  There is 
no competent evidence in the record that supports the 
Veteran's allegation that there is such a nexus.

The Veteran's service separation examination report contains 
no mention of tinnitus.  Consequently, service connection for 
tinnitus on the basis that such disability became manifest in 
service and persisted is not warranted.

The earliest notation of tinnitus of record is in the report 
of the February 2007 VA examination (conducted in association 
with the Veteran's claim of service connection for bilateral 
hearing loss).  In March 2009, Dr. A.J.F. opined that the 
Veteran's tinnitus was related to his military service as it 
had its onset therein.  As was discussed above, this opinion 
is based on the Veteran's self-reported history of 
experiencing hearing loss and tinnitus in service.  A medical 
opinion based solely upon an unsubstantiated history as 
related by a veteran is not accepted as a credible medical 
opinion.  LeShore, supra.

In June 2009 and August 2009, a VHA consultant opined that 
the Veteran's tinnitus was not due to his military service 
but more likely related to his postservice noise exposure.  
The VHA consultant explained that although the Veteran was 
exposed to noise trauma in service, no complaints of tinnitus 
were noted during service or upon separation therefrom.  In 
fact, no complaints of tinnitus were noted until 2007, at 
which time, the evidence of record suggested that his 
postservice occupations would have also exposed him to some 
level of noise trauma.  See also Maxson, supra (A lengthy 
time interval between service and the earliest postservice 
clinical documentation of the disability (here, some 33 
years) is of itself a factor for consideration against a 
finding that his tinnitus is related to service).

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson, supra.  The Board finds that the VHA consultant's 
June 2009 and August 2009 opinions are highly probative 
evidence in the matter at hand.  Given the recognized 
expertise of the opinion provider, references to evidence 
which reflect familiarity with the entire record (which 
includes a more accurate and complete knowledge of the 
Veteran's medical history), and the explanations of the 
rationale, the Board finds the opinions of the VHA consultant 
persuasive.  

In support of his claim, the Veteran has submitted statements 
to the effect that his tinnitus began in service.  While he 
may be competent to report symptoms he experiences, including 
ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 
(2007)), he is not competent to opine regarding a nexus 
between his tinnitus and noise exposure in service.  He is a 
layperson and lacks the training to opine regarding medical 
etiology; this is a question that is medical in nature and 
not capable of resolution by lay observation.  See Espiritu, 
supra; Jandreau, supra.  

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's tinnitus and his service/noise 
trauma therein, and against this claim.  Accordingly, the 
claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


